      Case 4:16-cv-00021-WTM-CLR Document 77 Filed 10/15/20 Page 1 of 1



                  IN   THE UNITED   STATES DISTRICT   COURT
                  FOR THE   SOUTHERN DISTRICT   OF GEORGIA
                             SAVANNAH DIVISION




FRANK D. MONSEGUE, SR.,

             Petitioner-Appellant,

vs.                                             Case No. CV416-021
                                                         CR414-019
UNITED STATES OF AMERICA,

             Respondent-Appellee.



                                 ORDER


       The appeal in the above-styled action having been dismissed

by the United States Court of Appeals for the Eleventh Circuit,

       IT IS HEREBY ORDERED that the order of the United States Court


of Appeals for the Eleventh Circuit is made the order of this Court.

       SO ORDERED, this                day of October 2020.




                                    WILLIAM T. MOORE,
                                    UNITED STATES DISTRICT    COURT
                                    SOUTHERN DISTRICT OF GEORGIA
